
	

114 HR 82 IH: Putting Security First in Preclearance Act
U.S. House of Representatives
2015-01-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 82
		IN THE HOUSE OF REPRESENTATIVES
		
			January 6, 2015
			Ms. Jackson Lee introduced the following bill; which was referred to the Committee on Homeland Security
		
		A BILL
		To establish conditions under which the Secretary of Homeland Security may commence U.S. Customs
			 and Border Protection security screening operations at a preclearance
			 facility outside the United States, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Putting Security First in Preclearance Act.
		2.AuthorityNotwithstanding any other provision of law, the Secretary of Homeland Security (in this Act
			 referred to as the Secretary) may establish conditions under which the Secretary may commence U.S. Customs and Border
			 Protection security screening operations at a preclearance facility
			 outside the United States only in accordance with the requirements of this
			 Act.
		3.Notice to CongressNot later than 90 days before entering into any agreement to commence security screening operations
			 at a preclearance facility under section 2, the Secretary shall provide to
			 the Committee on Homeland Security of the House of Representatives and the
			 Committee on Homeland Security and Governmental Affairs of the Senate the
			 following:
			(1)A notice of intent to commence such security screening operations.
			(2)A copy of the proposed agreement that is the subject of such notice of intent.
			(3)A comprehensive assessment that includes the following:
				(A)A homeland security threat assessment for the country in which such screening operations are
			 proposed.
				(B)Information on the anticipated homeland security benefits associated with establishing such
			 facility or commencing such security screening operations.
				(C)Information on potential security vulnerabilities associated with commencing such security
			 screening operations, and mitigation plans to address such potential
			 security vulnerabilities.
				(D)A U.S. Customs and Border Protection staffing model for such security screening operations and
			 plans for how such positions would be filled.
				(E)Information about the anticipated impact on border security staffing at United States airports of
			 the deployment of U.S. Customs and Border Protection officers to carry out
			 such security screening operations.
				(F)Information on the anticipated costs over the next five fiscal years associated with commencing
			 such security screening operations.
				(G)Information on anticipated funding sources for costs identified in subparagraph (F), including user
			 fee collections.
				(H)Information on potential impacts on passengers traveling to the United States.
				(I)Other factors that the Secretary determines to be necessary for Congress to comprehensively assess
			 the appropriateness of commencing such security screening operations.
				4.ProhibitionNo U.S. Customs and Border Protection security screening positions at a preclearance facility
			 outside the United States may be funded directly or through reimbursement
			 by a foreign government or a foreign person.
		
